THE HONORABLE, THE SENATE Legislature
Senate Resolution 34 (1973) adopted March 29, 1974, requests my opinion whether the County Board of Supervisors of Milwaukee County can abolish the County Park Commission and transfer its functions to the County Board.
I am of the opinion that it can.
I am enclosing an opinion to the Corporation Counsel for Milwaukee County dated June 20, 1972, which appears in 61 OAG 287 (1972) which came to the same conclusion. That opinion was based on the provision in sec. 59.15 (2) (b), 1971 Stats. Whereas subsec. (b) was repealed by ch. 118, Laws of 1973, sec. 59.025 (3), Stats., as created by that act, and sec. 59.15 (2) (a), Stats., as amended thereby, would appear to grant the County Board greater authority than it had before with respect to such power.
RWW:RJV *Page 116